Superior Court
                                             of the
                                     State of Delaware

  Jan R. Jurden                                                   New Castle County Courthouse
  President Judge                                                500 North King Street, Suite 10400
                                                                 Wilmington, Delaware 19801-3733
                                                                        Telephone (302) 255-0665


                                        March 22, 2016

ALL COUNSEL OF RECORD VIA LEXIS

RE:     Lima Delta Company, Trident Aviation Services, LLC and Societe Commercial
        Et Industrielle Katangaise
        v.
        Global Aerospace, Inc., National Indemnity Company, American Alternative
        Insurance Corp., Tokio Marine & Nichido Fire Insurance Company, LTD. (US),
        Mitsui Sumitomo Insurance Company of America, American Commerce Insurance
        Company, and Wells Fargo Insurance Services, USA, Inc.
        C.A. No. N14C-02-101 JRJ CCLD


Dear Mr. Spadaro:

        The Court is in receipt of the Plaintiffs’ Amended Motion for Certification of Final
Judgment (as to Insurers) and Interlocutory Appeal (as to Wells Fargo). The Court did not see
this electronic filing before issuing its March 17, 2016 Order denying Plaintiffs’ Motion for
Certification of Interlocutory Appeal. The Court noted that Plaintiffs’ Motion for Certification
of Interlocutory Appeal did not reflect the recent amendments to Supreme Court Rule 42, but the
Court nevertheless considered the motion on the merits. The Amended Motion is therefore
moot.

        IT IS SO ORDERED.

                                    Yours very truly,

                                    /s/Jan R. Jurden

                                    Jan R. Jurden
                                    President Judge


JRJ:mls

cc:     Prothonotary